DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered. 

Response to Arguments
Applicant's arguments filed on 05/04/2021 with respect to claims 1 - 20 have been considered but are moot in view of the new ground(s) of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ellenby (US PgPub No. 2011/0050909) in view of Hirano (US PgPub No. 2013/0202154).
Regarding claim 1, Ellenby teaches a computer-implemented method (paragraph 0009 computer based system) comprising: providing, by a computing system (paragraph 0009 computer based system), a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system (paragraphs 0010 – 0012 and 0041; graphical presentation displayed with image to guide user to take image; note the images from the library are based on previous user preferred images as discussed in at least paragraph 0015); 
receiving, by the computing system, a user selection of the first content item for re-creation (paragraphs 0010 – 0012, 0015, 0041, 0045, 0058, 0066, and 0072; graphical presentation to guide user to take image based on selection); and 
providing, by the computing system, guidance for recreating the first content item, the guidance provided indicating a location from which the first content item was captured (paragraphs 0010 – 0012 and 0041; graphical presentation to guide user to take image).
However, Ellenby fails to clearly teach guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the 
More specifically, Hirano teaches guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view (figures 3 – 4 finder image showing a reference presented in the camera view of the already captured image as an outline and the live view image in same image; thereby guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Hirano with the teachings of Ellenby because Hirano teaches in at least paragraph 0014 that using the invention that appropriately allow a user to easily capture an image sequence from the entire surroundings of a product thereby improving the processing of Ellenby.

Regarding claim 2, as mentioned above in the discussion of claim 1, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the guidance comprises location guidance (abstract, also paragraphs 0014 – 0015, 0036, 0038, 0044, 0046, 0048, and 0066 - 0068; wherein the guidance comprises location guidance).

Regarding claim 3, as mentioned above in the discussion of claim 2, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application (paragraphs 0010 – 0012 and 0041; presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application).

Regarding claim 4, as mentioned above in the discussion of claim 1, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the guidance comprises camera orientation guidance (paragraphs 0010 – 0012, and 0048 - 0049; wherein the guidance comprises camera orientation guidance).

Regarding claim 5, as mentioned above in the discussion of claim 4, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application (paragraphs 0010 – 0012, 0041, and 0048 - 0049; presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application).

claim 6, as mentioned above in the discussion of claim 5, Ellenby in view of Hirano teach all of the limitations of the parent claim.
Additionally, Hirano teaches wherein the presenting the camera orientation guidance comprises presenting a semi-transparent view of the first content item in the camera application (figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Hirano with the teachings of Ellenby in view of Ratcliff to improve guidance and image capturing in Ellenby.

Regarding claim 7, as mentioned above in the discussion of claim 1, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the one or more re-creation recommendations are determined based on social networking system activity by the user (paragraphs 0010 – 0012 and 0041; wherein the one or more re-creation recommendations are determined based on social networking system activity by the user).

Regarding claim 8, as mentioned above in the discussion of claim 7, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the one or more re-creation recommendations are determined based on previous content items liked by the user on the social networking system (paragraphs 0010 – 0012 

Regarding claim 9, as mentioned above in the discussion of claim 1, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the one or more re-creation recommendations are determined based on user location information associated with the user (abstract, also paragraphs 0014 – 0015, 0036, 0038, 0044, 0046, 0048, and 0066 - 0068; wherein the one or more re-creation recommendations are determined based on user location information associated with the user).

Regarding claim 10, as mentioned above in the discussion of claim 9, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein each re-creation recommendation of the one or more re-creation recommendations is associated with a particular location, and each re-creation recommendation of the one or more re-creation recommendations is selected based on a number of content items associated with the particular location associated with the re-creation recommendation (paragraphs 0010 – 0012, 0015, 0028, 0030, 0036, 0038, 0044, and 0048; wherein each re-creation recommendation of the one or more re-creation recommendations is associated with a particular location, and each re-creation recommendation of the one or more re-creation recommendations is selected based on a number of content items associated with the particular location associated with the re-creation recommendation).

Regarding claim 11, Ellenby teaches a system (paragraph 0009 computer based system) comprising: at least one processor (figures 1 – 5; programmed computer); and a memory storing instructions that (figures 1 – 5 and paragraphs 0012, 0034 – 0035, 0041, and 0044; stored code), when executed by the at least one processor, cause the system to perform a method (figures 1 – 5; programmed computer processing the code) comprising: providing a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system (paragraphs 0010 – 0012 and 0041; graphical presentation displayed with image to guide user to take image; note the images from the library are based on previous user preferred images as discussed in at least paragraph 0015); 
receiving a user selection of the first content item for re-creation (paragraphs 0010 – 0012, 0015, 0041, 0045, 0058, 0066, and 0072; graphical presentation to guide user to take image based on selection); and 
providing guidance for recreating the first content item, the guidance provided indicating a location from which the first content item was captured (paragraphs 0010 – 0012 and 0041; graphical presentation to guide user to take image).
However, Ellenby fails to clearly teach providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view. Hirano, on the other hand teaches providing guidance for 
More specifically, Hirano teaches providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view (figures 3 – 4 finder image showing a reference presented in the camera view of the already captured image as an outline and the live view image in same image; thereby providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Hirano with the teachings of Ellenby because Hirano teaches in at least paragraph 0014 that using the invention that appropriately allow a user to easily capture an image sequence from the entire surroundings of a product thereby improving the processing of Ellenby.

Regarding claim 12, as mentioned above in the discussion of claim 11, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the guidance comprises location guidance (abstract, also paragraphs 0014 – 0015, 0036, 0038, 0044, 0046, 0048, and 0066 - 0068; wherein the guidance comprises location guidance).

Regarding claim 13, as mentioned above in the discussion of claim 12, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application (paragraphs 0010 – 0012 and 0041; presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application).

Regarding claim 14, as mentioned above in the discussion of claim 11, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the guidance comprises camera orientation guidance (paragraphs 0010 – 0012, and 0048 - 0049; wherein the guidance comprises camera orientation guidance).

Regarding claim 15, as mentioned above in the discussion of claim 14, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application (paragraphs 0010 – 0012, 0041, and 0048 - 0049; presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application).

claim 16, Ellenby teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system (figures 1 – 5 and paragraphs 0012, 0034 – 0035, 0041, and 0044; stored code operated by computer), cause the computing system to perform a method comprising: providing a user with one or more re-creation recommendations, wherein the one or more re-creation recommendations comprise a first content item that is selected for inclusion in the one or more re-creation recommendations based on the user having previously interacted with the first content item on a system (paragraphs 0010 – 0012 and 0041; graphical presentation displayed with image to guide user to take image; note the images from the library are based on previous user preferred images as discussed in at least paragraph 0015); 
receiving a user selection of the first content item for re-creation (paragraphs 0010 – 0012, 0015, 0041, 0045, 0058, 0066, and 0072; graphical presentation to guide user to take image based on selection); and 
providing guidance for recreating the first content item, the guidance provided indicating a location from which the first content item was captured (paragraphs 0010 – 0012 and 0041; graphical presentation to guide user to take image).
However, Ellenby fails to clearly teach providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view. Hirano, on the other hand teaches providing guidance for recreating the first content item, the guidance provided through a camera view of 
More specifically, Hirano teaches providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view (figures 3 – 4 finder image showing a reference presented in the camera view of the already captured image as an outline and the live view image in same image; thereby guidance for recreating the first content item, providing guidance for recreating the first content item, the guidance provided through a camera view of surroundings of the user and indicating a location from which the first content item was captured by a reference presented in the camera view).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) to incorporate the teachings of Hirano with the teachings of Ellenby because Hirano teaches in at least paragraph 0014 that using the invention that appropriately allow a user to easily capture an image sequence from the entire surroundings of a product thereby improving the processing of Ellenby.

Regarding claim 17, as mentioned above in the discussion of claim 16, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the guidance comprises location guidance (abstract, also paragraphs 0014 – 0015, 0036, 0038, 0044, 0046, 0048, and 0066 - 0068; wherein the guidance comprises location guidance).

claim 18, as mentioned above in the discussion of claim 17, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application (paragraphs 0010 – 0012 and 0041; presenting guidance for recreating the first content item comprises presenting location guidance in an augmented reality interface of a camera application).

Regarding claim 19, as mentioned above in the discussion of claim 14, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches wherein the guidance comprises camera orientation guidance (paragraphs 0010 – 0012, and 0048 - 0049; wherein the guidance comprises camera orientation guidance).

Regarding claim 20, as mentioned above in the discussion of claim 19, Ellenby in view of Hirano teach all of the limitations of the parent claim.  Additionally, Ellenby teaches presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application (paragraphs 0010 – 0012, 0041, and 0048 - 0049; presenting guidance for recreating the first content item comprises presenting camera orientation guidance in an augmented reality interface of a camera application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan

05/26/2021